Johnson, C. J.
I concur in the judgment but dissent from so much of the opinion of the majority as holds that the trial judge abused the discretion vested in him, in accepting Sampson as a competent juror.
This discretion is a sound legal discretion, which this court *607cannot review, unless it is clear to the reviewing court that there has been a manifest abuse of that discretion. Hanof v. State, 37 Ohio St. 178. Whether the juror was impartial, is a question of fact. The trial judge, who sees the juror, observes the kind of man he is and the manner as well as the matter of his answers, is far more competent to decide as to the competency of a juror, than a reviewing court. 1 do not think, taking all Sampson said on his voir dire, that this court can fairly say, that the trial judge so manifestly abused his discretion as to warrant this court in reviewing his action in this respect.